             Case 1:19-cr-00725-JPO Document 113 Filed 06/17/20 Page 1 of 1

                                              William J. Harrington                   Goodwin Procter LLP
                                              +1 212 459 7140                         The New York Times Building
                                              WHarrington@goodwinlaw.com              620 Eighth Avenue
                                                                                      New York, NY 10018

                                                                                      goodwinlaw.com
                                                                                      +1 212 813 8800




June 17, 2020



The Honorable J. Paul Oetken
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:    United States v. David Correia, 19 Cr. 725 (JPO)


Dear Judge Oetken:


        I represent David Correia in the above referenced matter. I write to request permission for Mr.
Correia to travel with his family to St. Petersburg, Florida in the Middle District of Florida from about
July 20 to July 26, 2020. His current bail terms limit him to the Southern and Eastern Districts of New
York, the Southern District of Florida and, with the approval of pretrial services, the District of
Massachusetts. Mr. Correia’s pretrial officer and the Government have no objection to this request.


Respectfully submitted,
                                                      Granted.
       /s/ William J. Harrington                        So ordered.
                                                        June 17, 2020
William J. Harrington


Cc:    Mr. Jeff Marcus, Esq.
       AUSA Douglas Zolkind
       AUSA Rebekah Donaleski
       AUSA Nicolas Roos
